DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, recites the limitation "the hot stamped pert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 1, it is indefinite between what type of grain boundaries “a grain boundary solid solution” is measured at (between prior austenite grains? Between prior austenite and lower bainite/martensite/tempered martensite? Between any two grains?).  The specification of the instant application [0053] discusses the measurement of solid solution ratio Z but does not define what grain boundaries are being measured.  For purposes of examination any two grains will be considered to meet this requirement.

Further regarding claim 1, in the measurement of the solid solution ratio Z it is indefinite as to whether or not the mass of both Nb and Mo, one or the other should be included 

Further regarding claim 1, it is unclear what is meant by “at the time of melting”, i.e. at what degree of melting is it being measured, nor where it is melting at.  The specification of the instant application [0053] discusses the measurement of solid solution ratio Z but does not provide clarity for this indefiniteness.  For purposes of examination any degree of melting or non-melting (non melted is 0% melted) will be considered to meet this requirement.

Regarding claim 2, claim 2 is rejected for its incorporation of the above due to its dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hikida et al. (WO 2015/147216 A1, translation relied upon from patent family publication US 2017/0096724 A1, both originally of record in the IDS filed March 04, 2021), hereinafter Hikida.

Regarding claim 1, Hikida teaches hot formed steel sheet that is hot pressed by a die set (hot stamped) ([0103]) with a composition in mass% as shown in the below table; with an average prior γ grain size of 10 microns or less ([0066]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); which is a single phase martensite structure prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); single phase structure overlaps area ratio % of 90% or more).  Regarding the grain boundary solid solution ratio Z; the elements to be measured are indefinite, as is the location of the measurement and the amount of melting (see 35 U.S.C. 112(b) rejections above).  Where the grain boundary is considered any grain boundary and the amount of melting is 0%, and the same element or elements (Nb, Mo or Nb and Mo) are considered for both the numerator and denominators, then the ratio of Z calculates to 1, which meets the limitation required by claim 1.  Absent clarification of and subsequent obviation of the indefiniteness rejections discussed above, the art of Hikida meets the claim limitation presently presented.  
One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical materials (compositional properties and grain size as discussed above) treated in a substantially identical manner as applicants to have substantially identical properties (including the grain boundary solid solution ratio Z).  Applicant teaches the casting rate of 6 ton/min or less is critical to the amount of precipitates of Mo/Nb (solid solution of Mo/Nb) ([0018]; [0074]) and the temperature increase rate at the time of heating for hot stamping (of 100 to less than 200 degrees Celsius per second) is critical to suppress the Mo and Nb precipitation (and set the solid solution ratio) [0022]-[0023]; [0085]).  Hikida teaches a casting rate of 5 tons per minute or less ([0076]) and the heating speed at the time of hot forming of the steel is preferably 50 degrees Celsius (these ranges overlap those taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
Given substantially identical materials and casting and heating rates, (as discussed above), one of ordinary skill in the art before the effective filing date of the invention would have 

Element
Limit
Hikida range & rationale for result effective variables, which provide a motivation to experiment to reach a workable product (MPEP 2144.05 II B)
C
0.15 - <0.35
[0030]; Most preferably 0.25-0.35*; sufficient to obtain stable hardness distribution; limited to avoid deterioration of toughness
Si
0.005-0.25
[0031]-[0032]; Most preferably 0.03-0.12*; sufficient to suppress scale formation; limited to avoid deterioration in hardening
Mn
0..5-3.0
[0033]; Most preferably 0.5-1.3*; sufficient to raise steel hardenability; limited to avoid deterioration of toughness
Sol. Al
0.0002-3.0
[0036]; Most preferably 0.01-0.2*; sufficient to deoxidize molten steel and improve soundness; limited to optimize cost
Cr
0.05-1.00
[0038]-[0039]; Most preferably 0.40-2.5*; sufficient to obtain stable hardness distribution; limited to avoid lowering hardenability
B
0.0005-0.010
[0044]; Most preferably 0.005-0.01*; sufficient to raise hardenability and secure strength after hardening; limited to avoid effect saturation and deterioration of toughness
Nb
0.01-0.15
[0042]-[0043]; Most preferably 0.015-0.45*; sufficient to improve toughness; limited to avoid fall of strength after hardening
Mo
0.005-1.00
[0051]-[0052]; Most preferably 0.04-1.0*; sufficient to improve toughness; limited to optimize cost
Ti
0-0.15
[0040]-[0041]; Most preferably 0.015-0.04*; sufficient to improve toughness; limited to avoid decreasing strength after hardening

0-3.00
[0049]; Most preferably 0.05-1.5%; sufficient to increase hardenability; limited to optimize cost
P
≤ 0.10
[0034]; Most preferably 0.0002-0.01*; sufficient to secure strength of steel; lower limit to optimize cost
S
≤ 0.10
[0036]; Most preferably 0.0002-0.05*; limited to avoid deterioration of toughness; lower limit to optimize cost
N
≤ 0.010
[0037]; Most preferably 0.0002-0.008*; limited to avoid deterioration of toughness; lower limit to optimize cost
Fe & unavoidable impurities
balance
N/A balance*

* where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Regarding claim 2, Hikida teaches each limitation of claim 1, as discussed above, and further teaches a plating layer at the surface of the steel sheet ([0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




/Adam Krupicka/Primary Examiner, Art Unit 1784